Citation Nr: 0617113	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a right foot disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2005, the Board remanded the case to the RO for 
additional development.  The Appeals Management Center (AMC) 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on the veteran's behalf in February 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's right foot disability manifests with 
callosity on the plantar aspect of the foot and chronic pain 
due to persistent callosity; there is no hind foot valgus 
deformity, tightening of the tendo Achilles, misalignment, 
hallux valgus deformity present, or hammer toe in all toes.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
right foot disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5278 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the January 2003 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) of 
March 2004 and July 2005.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records; private medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A January 1983 rating decision established service connection 
for calluses of the veteran's feet.  Separate ratings were 
assigned for each foot by a December 1990 rating decision.  
The veteran filed his current claim for an increase in 
October 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's service-connected right foot disorder is 
primarily manifested by callosities and pain related thereto.  
An October 2000 report of his private podiatrist reflects 
that he had treated the veteran for several years, and that 
there were painful lesions on the plantar aspect of the feet, 
which were due to a geno dermatosis, a disorder that results 
in a thickening of the entire plantar epidermis.  Subsequent 
statements from that provider note that the veteran is 
treated with debridement of the lesions.  

This disorder is rated analogously under Diagnostic Code 
5278, for claw foot.  The applicable rating criteria provide 
that unilateral claw foot with all toes tending to 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, 
warrants an evaluation of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  Unilateral claw foot, with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity, warrants an evaluation of 30 percent.  Id.

Upon review of the record, none of the evidence indicates the 
veteran has marked contraction of the plantar fascia with 
dropped forefoot or marked varus deformity.  The VA examiner 
in June 2005 found no evidence of hindfoot valgus deformity 
and no tightening of tendo Achilles or misalignment.  

Moreover, the evidence does not show hammer toe deformity of 
all toes.  The April 2001 examination report reflects that 
the examiner noted hammer toe of the 2nd to 4th digits on both 
feet.  The June 2002 examination report reflects that the 
examiner noted no finding of hammer toes of the right foot.  
The examiner at the 2005 examination also noted no finding of 
hammer toes on the right foot, but the X-ray examination 
report reflects hammer toes on the 2nd through 5th toes.  

As noted above, the veteran's service-connected right foot 
disability is primarily manifested by painful callosities.  
The April 2001 and June 2005 VA examinations note the veteran 
reports for shaving of his calluses every 2 to 3 weeks, and 
his private provider indicated that such is required and the 
only method of treatment for his disorder.  Physical 
examination in April 2001 revealed moderate to severe tender 
callus formation diffusely along the plantar aspects of both 
feet.  The June 2002 examination of the right foot revealed 
heavy calluses on the sole, which extended all the way from 
under the head of the first metatarsal bone all the way over 
to the fifth metatarsal bone.  The examiner described them as 
quite heavy and the one under the head of the first 
metatarsal as quite large, approximately 1.5 inch in diameter 
and quite thick.  There was tenderness to palpation of the 
forefoot along the metatarsal heads.  The June 2005 
examination also noted callosity on the plantar aspect of the 
foot.  

While the evidence does indicate that his callosities are 
painful at times, the June 2002 examiner described them as 
moderately to severely tender.  Moreover, on the April 2001 
examination, the veteran rose and stood normally, and his 
gait was normal.  Heel and toe walking were done moderately 
well, and he hopped with moderate difficulty.  On the June 
2002 examination, there was no pain in the heel area or on 
standing.  The June 2005 examiner observed the veteran to 
walk briskly in the hallway without assistive device and with 
a normal gait.  There was no abnormal wear on his shoes.  He 
was able to walk barefoot in the examining room, and he was 
able to walk on heel and toes.  The examiner also noted that 
although the veteran had limitation in prolonged standing and 
walking due to discomfort in both feet, but there was no 
evidence of additional limitation either due to pain, further 
loss of motion, incoordination, weakness, or flare-up.  The 
examiner also observed that there was no adverse impact on 
the veteran's job of mail handler.  

In light of the objective findings noted above, the Board is 
constrained to find that the preponderance of the competent 
medical evidence shows that the veteran's right foot disorder 
more nearly approximates a 20 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  The veteran's normal gait and ability to walk 
on toes belie a finding of very painful callosities 
sufficient to warrant an increased evaluation.  Moreover, the 
finding of mild to moderate hammer toes of 4 digits does not 
support a rating in excess of the 20 percent currently 
assigned.  The Board finds that the 20 percent rating 
currently assigned adequately reflects his level of 
disability to include his complaints of pain and functional 
impairment caused by his service-connected right foot 
disorder. 

To the extent that the veteran has other disorders of the 
right foot not described above, such disorders are not 
service connected and cannot be considered in the evaluation 
of his disorder.  38 C.F.R. § 4.14 (2005) (the use of 
manifestations not resulting from service-connected 
disability is to be avoided).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

Entitlement to an increased rating for a right foot disorder 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


